Birdsong, Judge.
Mills was convicted of theft by receiving stolen property. The evidence showed that Mills was a passenger in a vehicle, which was parked, in the early morning hours of October 1,1977, in a parking lot. The vehicle was not owned by Mills. Investigating police requested Mills to get out of the vehicle, and, after a minor altercation, he did so. During the altercation, Mills made a "reaching” gesture, in the direction of which police subsequently discovered a stolen pistol wedged between the passenger seat and the console of the vehicle. The butt of this weapon was visible from the passenger seat. Mills disclaimed all knowledge of the pistol; the arresting officers testified that at no time did Mills touch the weapon. No fingerprints were obtained from the weapon.
Though such evidence arguably is sufficient to support a possession charge, this evidence was insufficient to authorize a conviction of theft by receiving stolen property with its element of knowing the property to be stolen. Williamson v. State, 134 Ga. App. 329 (214 SE2d 415). See Davis v. State, 146 Ga. App. 629; Donaldson v. State, 134 Ga. App. 755 (216 SE2d 645); B. N. M. v. State of Ga., 131 Ga. App. 353 (206 SE2d 112); *781Browner v. State, 127 Ga. App. 189 (193 SE2d 58). The trial court erred in failing to direct a verdict of acquittal for the appellant.
Submitted June 26, 1978
Decided July 14, 1978.
Thompson, Fox & Brinson, David A. Fox, for appellant.
Frank C. Mills, III, District Attorney, Rafe Banks, III, Assistant District Attorney, for appellee.

Judgment reversed.


Bell, C. J., and Shulman, J., concur.